The election of Ambassador. Amerasinghe to preside over this session of the General Assembly could not have come at a more opportune time. He is a man totally committed to the cause of justice and the restoration of human dignity in the areas of the world where both attributes are being trampled with reckless abandon. He represents a country which has actively promoted the cause of world peace and universal progress through common discussion of problems in conditions of sovereign equality. Having the opportunity to participate in the Fifth Conference of Heads of State or Government of Non-Aligned Countries held in Colombo two months ago, I saw at first hand the great devotion of the Government and people of his country, Sri Lanka, to the promotion of international friendship, on which peace and progress must necessarily rest. On behalf of the Nigerian delegation, therefore, I congratulate him warmly and pledge him our support in guiding the deliberations of this session.
145.	I should like also to pay a tribute to Secretary-General Kurt Waldheim, whose devotion to duty and enthusiasm in the pursuit of the objectives of the Charter of the United Nations have endeared him to us. Nigeria's confidence in him is unqualified, and Africa's hope for his continued service to this Organization was reflected in an appropriate motion which I had the honor to propose, adopted at the last OAU conference held in Mauritius in July this year. 
146.	Since the inception of our great Organization, real peace has eluded the world. We have groped our way in search of better quality of life for all mankind. The successful solution of the problem of strife, hunger and poverty that plague the international community hinges on our understanding and realization that we, the Members of this Organization, are closely interdependent. Racial and national diversity are facts of life which do not, however, preclude coexistence. Ideology, like nationalism, serves as the motive force for group survival, but need not supplant coexistence among groups and nations.
147.	Although banners have been formed and placards invented, in spite of our common goals and objectives, progress appears lost in cliches. We are all agreed that the purpose of our Organization is the promotion of human well-being, the dignity of man and a well-ordered inter-national society in order to ensure the survival of the human race. These are basic human values and common experiences which transcend the boundaries of race, creed and color. The evolution of planet earth and its people does not ignore these reactions of man, nor can they be permanently suppressed.
148.	Collectively, we must share our various burdens and distribute our benefits. We must appreciate that, through the matrix and complexities of the present state of affairs, one of the fundamental instincts of man is his affinity with those who have shared common experiences.
149.	Unfortunately, the present international economic relationship does not reflect the ideals of collective security and responsiveness to the realities of international order based on realistic co-operation in a world divided between the "haves" and the "have-nots". Self-reliance must therefore necessarily be emphasized, in addition to close co-operation among those who share common experiences and objectives.
150.	Nigeria belongs to the third world, encompassing the non-aligned movement and the Group of 77 within the framework of the United Nations system. These groups are not inconsistent with the aims an objectives of our Charter. It is therefore sad to observe in some statements made earlier in the course of the general debate that some see this co-operation as a trend to dissipate and emasculate the effectiveness of the United Nations. It is even sadder to note that these criticisms emanate from those who have formed themselves into economic, military and political blocs for the purpose of defending their interests.
151.	It is very clear to all that the non-aligned movement was born in the wake of international ideological conflicts with the objective of defusing the cold war tension. As long as these ideological conflicts exist, albeit at a reduced level, the non-aligned movement will continue to serve its purpose. As long as the world continues to be divided into the "haves" and the "have-nots", the developing countries will continue to seek ways and means to articulate programs for collective self-reliance in protection of their legitimate interest within the New International Economic Order and the Charter of Economic Rights and Duties of States.
152.	We in Nigeria, in spite of our population and our gigantic development program to combat illiteracy, disease and poverty, and to provide the infrastructure lacking from years of colonial neglect, have diverted a modest but substantial proportion of our resources to economic co-operation with other developing countries, particularly in our region. Along with the international community, Nigeria responded to the compelling needs of our neighbors in the Sahel region. We have contributed modestly to infrastructural development in our region. We have, in response to the needs of our region, afforded bilateral assistance to our neighbors.
153.	In concert with our neighbors, we have embarked on programs to develop our natural resources in the Chad Basin Commission, the Niger-Nigeria joint Commission and the River Niger Commission. Nigeria is embarking on a gigantic program to improve the navigability of the River Niger and to promote easy access to the sea through Nigerian ports, for our own benefit and that of our land-locked neighbors.
154.	Also in our region, we are dedicated to making economic and social co-operation a reality with the establishment of the Economic Community of West African States. Here again, Nigeria is committed to playing its full part in the implementation of the aims and objectives of the Organization.
155.	Recently, Nigeria made available to the African Development Bank the sum of $80 million as a trust fund to provide soft loans to the neediest of African States. In addition, so as to strengthen the Economic Commission for Africa and to maximize its operational effectiveness, we have provided the sum of $1 million to augment its resources from the United Nations.
156.	These are all modest and practical measures. Despite the pressures of internal requirements, we have managed to share our resources with other developing countries.
157.	Nigeria is fully committed to co-operation among developing countries. We shall fulfill any obligations which flow from these commitments, be it in the non-aligned solidarity fund for economic and social development or in the special fund for the financing of buffer stocks for raw materials and primary products of interest to developing countries.
158.	As a means of assisting developing countries outside Africa, Nigeria has increased its contribution to inter-national financial institutions in order to enhance their capacity for providing additional resources for development. Nigeria has also joined with other members of the Organization of Petroleum Exporting Countries [OPEC] in launching the OPEC Fund for Development and in making substantial contributions towards the operation of the International Fund for Agricultural Development.
159.	The developed market-economy countries and, to a certain extent, the countries with centrally planned economies have gone through a devastating recession and an unprecedented inflation and unemployment, from which they are only just recovering. One of the main contributory factors to this recovery has been the availability of the huge investment by third-world countries, particularly from the oil-exporting countries. In any case, the recycling of surplus liquidity from third-world countries contributed in no small measure to this recovery.
160.	This is interdependence. This amply illustrates the desirability for a reorientation of approaches and patterns of solution in the context of the new international economic order, based on reciprocity.
161.	Developing States like ours, in view of the constraints on our economy, can play a role to the extent which I have attempted to outline. It is the responsibility and obligation of the developed countries to make concessions and adjustments in their approach to international economic relations for the development of the entire human society. I believe that it is about time that the international community began to take positive steps to show that it regards itself as an organic whole and, like any nation State, avoid fragmentation of society into groups composed of the rich and the poor.
162.	The results of recent international conferences have not encouraged us to believe that these realities of economic interdependence have been fully appreciated and accepted. There is a growing frustration among third-world countries and a polarization between the "haves" and the "have-nots". Only two weeks ago, in Mexico City,  the third-world countries met to articulate measures designed to ensure their collective survival. If this lack of sensitivity continues, this polarization could entrench a permanent chasm.
163.	This is a situation that we would wish to avoid. We therefore call for a reappraisal of attitudes and positions towards international economic co-operation. All of us must demonstrate a willingness to adopt concrete measures to ensure: a free flow of trade; stability in the real income of developing countries; easy access to capital market on preferential terms; the attainment of the official development assistance target; the acceleration of the pace of industrialization in developing countries; the transfer of appropriate technology on favorable terms and conditions, and the redeployment of suitable industries from developed countries to developing countries; and the finding of urgent and adequate solutions of the problem of the official debts of developing countries, particularly the least developed countries.
164.	It is distressing to note that, while they quibble over funds for economic development, powerful States Members of this Organization continue to lavish outstanding amounts on armaments. The current estimate of annual expenditure on armaments by the developed countries is $300 billion, in contrast with a mere $20 billion in the flow of financial resources from the developed to the developing countries. When, therefore, we emphasize the imperative need for disarmament, we bear in mind both the security and economic implications of disarmament. We continue to believe that every country has a role to play in disarmament because it concerns peace, and peace is indivisible. But year after year, while we continue to appear to play some role in disarmament negotiations, a feeling has been created that we are gradually being relegated to an observer status. The truth is that progress in disarmament is being hampered by the super-Power concept of the balance of strategic power-in other words, a balance of terror. The vertical proliferation of nuclear and conventional armaments continues unabated. In the meantime, the prospects of a nuclear horizontal proliferation of nuclear armaments have become the nightmare of mankind.
165.	The third world has continued to maintain that the disproportionate human and financial resources committed to armaments and to the acquisition of nuclear capabilities for destructive purposes are totally unjustified in an era of relaxation of East-West tension. Last year, the Assembly reiterated the link between disarmament and development, and requested the Conference of the Committee on Disarmament to continue to explore this link [resolution 3470 (XXX)]. We in Nigeria fully support this move. It is our conviction that efforts should be made in this direction. Nigeria has opted for utilizing its resources for development and international economic co-operation. We believe in peace; we live at peace with our neighbors and have not fallen prey to the compulsive urge to become a phantom military power against the grain of reality. In this same forum last year, I said that if the attempt to convene a world disarmament conference continued to be frustrated, my delegation would not hesitate to join in demanding the convening of a special session of the General Assembly to focus attention on disarmament.  The Fifth Conference of non-aligned countries in Colombo emphasized the need for such a session when it decided to work towards convening it not later than 1978. The General Assembly should take appropriate steps at this session towards this end.
166.	Nigeria regrets that the problems of the Middle East still defy solution. The people of Palestine continue to live in refugee camps or to be scattered in many foreign countries. Nigeria wishes once more to reaffirm its belief that there will be no durable and lasting solution of the Middle East problems except one which, inter alia, takes into account the legitimate aspirations of the Palestinians to a homeland of their own and the right of all States in the region to exist in peace within secure and recognized borders.
167.	It is obvious that the impasse in the Middle East imbroglio constitutes a threat to international peace and security. Nigeria reiterates its call for the total and unconditional withdrawal of Israel from all the Arab territories it occupied as a result of the 1967 Middle East war. Nigeria fully supports the idea of convening a conference to which all the parties concerned in the Middle East problem, including the Palestinians, should be invited to discuss and settle all the issues at stake.
168.	Allow me now to turn to the dominant theme of this session and the major preoccupation of my delegation, the problem of southern Africa. Before we disperse to our various capitals in December, we may witness the culmi-nation of momentous events concerning the explosive situation in southern Africa. Without being unmindful of other issues that will confront the General Assembly, I venture to say that this session will justify itself by the way it reacts to the rapidly evolving situation in that part of Africa. It has been clear for some time that that area is the last bastion for the preservation of everything that is the antithesis of the Charter of our Organization: namely, colonial exploitation, deprivation of elementary human rights, the blatant practice of racial discrimination, the dehumanization of the indigenous people of the area, daily exploitation by powerful economic interests and, what is more, the perpetration of that heinous crime against humanity, apartheid. It has also been apparent that the United Nations, which Africa looked up to for the eradication of the evils that plague southern Africa, was being increasingly rendered powerless to discharge its obligations. The cynicism and hypocrisy of those who should be in the vanguard of the United Nations action against the racist imperialists of southern Africa rendered this Organization almost irrelevant in the drama that was unfolding in that area. Even those who normally sympathize with the plight of the misused and oppressed people of southern Africa began to wonder whether we had not reached the end of the road as far as liberation on the African continent was concerned.
169.	The continent of Africa has for three centuries been afflicted with a malaise inflicted from outside our continent. We are all too aware of this historic evolution-an evolution tinted with despair. We have always looked forward to, and relied on, the conscience of mankind and the changing value systems of the international community, in our continuous search for peace, justice and equality. Africa has been a continent of unfulfilled hopes. It appears to be in a state of flux. Once we hoped that slavery was behind us only to be engulfed in colonialism. Next, we hoped for freedom-only to be immersed in a whirlpool of frustrations. Today, the dimensions of these uncertainties are reflected in the lack of will on the part of the Western World to grapple effectively with the problems of southern Africa. The racist regime of South Africa has compartmentalized its people into classes. Some are categorized as white, some as Colored and others as black. The black man, in his own country, is treated as subhuman. The white man, by the powers inherited through the same system of colonialism, has by brute force transformed colonialism into an instrument of repression, oppression and chicanery. This process has been synthesized into a system which is notoriously known as apartheid, a veritable crime against humanity. A major part of the world community continues to be indifferent, judging by its responses to and its actions regarding this problem.
170.	In South Africa, Vorster, like his predecessors, is a great ally and companion in the exploitation of the resources of South Africa in the interest of the white minority and the Western world. He is today being proclaimed the hero in the complex process which is yet to unfold in the search for a solution in Zimbabwe and Namibia. This adulation is misplaced and unacceptable.
171.	First, my Government has not seen any positive basic shift in policy by Vorster and his racist henchmen which can lead to a just solution to the problems of southern Africa generally. Thus Vorster is merely being given a ticket of respectability for a role he has not played.
172.	Secondly, Vorster has not relented in spite of the impression being created that he has ceased his intervention in propping up the racist regime in Zimbabwe.
173.	Thirdly, the nationalists and most African leaders will not wish for a settlement in which Vorster is appearing to play a role.
174.	Fourthly, the quid pro quo for the so-called co-operation of Vorster in resolving the problem of Zimbabwe appears to be not only this respectability which I mentioned earlier but also an agreement to relegate to the background the basic issues of apartheid, which is the crux of the problems of South Africa.
175.	In South Africa itself, while our attention is being diverted, 26 October is almost here with us, when the first "bantusan", the Transkei, will be declared "independent", a show window in the "bantustanization" process.
176.	It is worth mentioning here what I said in the Security Council a few days ago, that "we will not accept any dialogue with the racist regime of South Africa without its renouncing the policy of apartheid.. .".  In addition, we must not be diverted from the reality of the situation in
. South Africa, where "bantustanization", the quintessence of apartheid, continues to be implemented.
177.	As I also stated in the Security Council, no African will endorse a solution in South Africa whereby 6 to 7 million blacks are to be forcibly herded into 200 scattered locations within South Africa that will be constituted into about eight "bantustans". Nineteen million owners of the land cannot be repressed by brute force or be bullied by 3.5 million whites at the muzzle of the gun and resettled into 13 per cent of the poorest land areas in South Africa.
178.	We shall never relent until the South African racists appreciate that such abuse of power, such degradation of human values, cannot stand the test of time. We in Nigeria are convinced that the genocide being perpetrated by the racist regime in South Africa, to which some powerful Members of this Assembly continue to turn a blind eye, cannot solve in perpetuity the basic problems of human resistance and reaction to suffering.
179.	The events of the past few weeks ought to have made that point clear even to the most complacent supporter of the apartheid regime and its instruments of terror. We have all been living witnesses to the spontaneous uprising of the oppressed people of South Africa against the barbarism of the Vorster regime and its apartheid policy. The children born in the wake of Sharpeville -events that shocked the world 16 years ago -who are now in their teens have spearheaded the beginning of a revolution that is bound to destroy apartheid and its apostles. Against the arsenals of the Vorster Government, these children are daily showing a determination to sacrifice their blood for the destruction of apartheid.
180.	Apartheid pervades every fact of life in South Africa. Combating it requires action at all levels. Following the African action at the Montreal Olympics, I hope that those who hide under the hypocritical view of separating sports from politics now realize the depth of our feelings. Apartheid does not exempt any sphere of human activity from its very long arm. Therefore, anyone who believes he can verbally condemn apartheid but in practice helps to sustain it must count on concerted African reaction.
181.	My delegation is extremely concerned that in spite of the record of the Vorster regime, in spite of numerous United Nations resolutions, an important Member of our Organization has decided to co-operate with South Africa in a very sensitive and dangerous area nuclear technology. Itself a nuclear Power, France knows the danger of the weapon. As a permanent member of the Security Council, France knows what danger the Vorster regime constitutes to international peace and security, especially as South Africa has refused to join the regime of the non-proliferation of nuclear weapons. Yet, in spite of all those facts, France has decided to encourage South Africa's nuclear ambition, thus making real Africa's fear of nuclear blackmail by South Africa.
182.	Even with the conclusion of the safeguards agreement between France, South Africa and the International! Atomic Energy Agency, Africa's fears cannot be allayed. For the safeguards agreement is no guarantee that South Africa will not divert nuclear material to non-peaceful purposes. In the interest of the security of Africa, therefore, this session of the General Assembly must call on France to cancel its nuclear power deal with South Africa. France, which has a lot of goodwill, as well as economic interests, in Africa, cannot continue to presume on Africa's verbal protests alone in the ever-growing chain of France's contacts with South Africa in defiance of the international community. I hope that France will take this friendly advice with all the seriousness in which it is given.
183.	The Federal Military Government of Nigeria believes that the call for change has been sounded by the Africans and other non-whites in South Africa; the international community must listen, to the call and must give all assistance.
184.	Last week 1 had the opportunity to state in the Security Council Nigeria's views on Namibia.15 The basis of an end to Vorster's illegal occupation of the Territory should be Security Council resolution 38S (1976) which, characteristically, Vorster has ignored. In keeping with his usual trick of confusing the unwary, Vorster has convened a fake constitutional conference in Windhoek. The facts about that conference are too well known to be repeated. That conference is a gross insult to the international community. It did not deliberate, and was not intended by Vorster to deliberate, on the fundamental issues. It merely rubber-stamped the South African plan for a so-called independence "with reasonable certainty" in December 1978.
185.	The world community has laid down specific conditions for the process of self-determination for Namibia. Those conditions include the unconditional withdrawal of South African forces from Namibia, the release of all political prisoners, the maintenance of the territorial integrity of Namibia, and negotiations between the Vorster regime and the authentic representatives of the Namibian people, SWAPO, on the modalities for the withdrawal of the South African administration. It is the hope of my delegation that the United Nations will not relent in its determination to ensure the implementation of those conditions. SWAPO must be given all necessary support to continue and intensify the struggle against South African atrocities in Namibia. It is the responsibility of the United Nations to ensure that an independent Namibia, under the leadership of SWAPO, will take its place in the community of nations very soon.
186.	It is quite clear to my delegation that a number of factors have led to the present situation in Zimbabwe. First is the nationalist military pressure which has shattered the resistance of the rebel regime of Ian Smith. Second is the increased material and political support that the Zimbabwe People's Army has enjoyed from progressive forces all over the world and, in particular, from the front-line States. Third is the continued pressure of the United Nations for the maintenance of mandatory sanctions against the illegal regime. The combination of those factors has obviously brought the rebels virtually to their knees.
187.	My Government believes that those pressures must be kept up and not relaxed until the racist minority regime in Salisbury has been completely toppled. Nigeria accepts its responsibilities in this respect and will continue to discharge them.
188.	In keeping with the Lusaka Manifesto on Southern Africa and the Dar es Salaam declaration to which we subscribe, Nigeria notes with considerable interest that arrangements are being made for a constitutional conference as a follow-up of the Anglo-American initiatives on Zimbabwe. While we welcome the efforts to work towards a negotiated settlement, we should not be lured by Ian Smith into an impossible and unworkable position. Such is likely to be the result of the proposals for an interim Government announced by the leader of the rebel regime. According to Ian Smith, there is to be a council of ministers with a black first minister and a Council of State with legislative powers to be white dominated. It is obvious to us that the functioning of the council of ministers will be immobilized by that arrangement.
189.	It is also clear that arrangements whereby the law-enforcing institutions -the military, finance and the judiciary- would be controlled by white ministers is unrealistic. An interim Government so constituted could and would easily interfere with the forces of change and thwart the process of evolution to majority rule, with their advantage of retaining the forces of law and order in Zimbabwe. Once those arrangements have given the racist government legality, there is the likelihood that, as soon as sanctions are removed and guerrilla action stopped, the racist Government of Ian Smith would renege on its obligations, to judge by the experience of the past.
190.	We also understand that a trust fund is being set up for the purpose of compensating the white minority in Rhodesia. Those who wish to set up the fund appear to be oblivious to the suffering of thousands of blacks who are in goals and refugee camps and of many others in exile in various parts of the world. Nigeria is opposed to any such solution, which would not take the needs of the entire people in Zimbabwe, black and white, into consideration and would entrench white security at the expense of the blacks. Nigeria hopes, in addition, that independent Zimbabwe would not be burdened by such indebtedness for financing white security.
191.	I should make it clear that no solution in Zimbabwe can be expected to succeed unless the military wing and all ideological shades of the liberation struggle are carried along in any negotiations; otherwise, we shall again be faced with civil strife and with the world Powers jockeying for positions of advantage and aggravating the problems of Zimbabwe.
192.	I said earlier that this session of the General Assembly will to a large extent be judged by its reaction to the rapidly evolving events in southern Africa. Having played a commendable role in the process of decolonization, the United Nations cannot now be a mere bystander when the final push against the last bastion of imperialism and racism in Africa is in progress.
193.	We in Africa have faith -faith in the inexorable forces of the wind of change which nothing can stop; faith in the human spirit which, as has been shown over and over, will not perpetually submit to oppression; faith in the basically good and sympathetic nature of the generality of mankind; faith that those who profit by oppression will find that in the long run they are bound to lose, unless they face realities early enough; faith, above all, that the United
Nations will ultimately live up to the ideals of its Charter, notwithstanding the obstacles placed in its path.
